Citation Nr: 1539379	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  03-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for dysthymic disorder.

2.  Entitlement to an effective date prior to November 8, 2000, for the grant of an initial 50 percent rating for dysthymic disorder.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Baltimore, Maryland.  The November 2001 rating decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, including dysthymic disorder, after which, the Veteran perfected an appeal to the Board.  The extensive adjudicative history need not be detailed here.  It is sufficient to state for present purposes that service connection for dysthymic disorder was granted by the RO in a January 2009 rating decision and an initial 50 percent rating was assigned thereto, effective November 8, 2000.  Despite submitting a timely notice of disagreement in January 2010, the RO did not issue a statement of the case.  In July 2010, the Board remanded the Veteran's claim of entitlement to an initial rating in excess 50 percent for dysthymic disorder to the RO so that it could issue a statement of the case to the Veteran and to his attorney.  In August 2010, the RO issued a statement of the case wherein the initial 50 percent rating for the Veteran's service-connected dysthymic disorder was maintained.  Subsequently, the Veteran submitted a timely substantive appeal in September 2010.  As such, an appeal regarding the Veteran's claim of entitlement to an initial rating in excess of 50 percent for dysthymic disorder has been perfected and will be addressed herein.

As discussed above, subsequent to January 2009 rating decision, the Veteran's attorney submitted a January 2010 notice of disagreement wherein she asserted that the Veteran wished to "appeal from this decision any and all issues arising out of such decision."  The Veteran's attorney did not provide, and the RO did not seek, clarification regarding with what specifically the Veteran disagreed.  In July 2010, the only issue remanded by the Board was the claim of entitlement to an initial rating in excess of 50 percent for dysthymic disorder.  

In August 2010, the RO issued a statement of the case wherein the only listed issue was the claim of entitlement to an initial rating in excess of 50 percent for dysthymic disorder.  However, in the body of the analysis, the RO also addressed whether an effective date prior to November 8, 2000 for the grant of 50 percent for dysthymic disorder was warranted.  The RO determined that November 8, 2000, is the earliest effective date assignable and, thus, it constitutes a full grant of the benefit sought.  In September 2010, the Veteran submitted a timely substantive appeal with respect to the August 2010 statement of the case.  Therein, the Veteran's attorney asserted that the Veteran disagreed with both the initial 50 percent rating and the November 8, 2000 effective date.  Consequently, it appears the RO has tacitly accepted the Veteran's January 2010 notice of disagreement and September 2010 substantive appeal as timely with respect to both the claim of entitlement to an initial rating in excess of 50 percent for dysthymic disorder and the claim of entitlement to an effective date prior to November 8, 2000 for the grant of an initial 50 percent rating for dysthymic disorder.  Thus, the Board will address both claims herein.

In an August 2015 brief, the Veteran's attorney asserted that the Veteran was entitled to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  As such, a claim of entitlement to TDIU has been raised, is properly before the Board, and it will be addressed herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to his claim of entitlement to an initial rating in excess of 50 percent for dysthymic disorder, the Veteran was provided a VA examination in August 2008.  Subsequent to the July 2010 remand, the Veteran asserted that his service-connected dysthymic disorder has worsened since the August 2008 VA examination.  The Board finds that the August 2008 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected dysthymic disorder, especially in light of the Veteran's assertions of worsening.  Moreover, the evidence of record is otherwise insufficient to assess the current severity of this disability.  Consequently, in order to comply with VA's duty to assist, the Board finds that remanding this claim is required to provide the Veteran with a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159 (2014); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

With respect to the issue of entitlement to an effective date prior to November 8, 2000, for the grant of 50 percent for dysthymic disorder, there appears to be confusion as to whether this claim is pending before VA.  The Veteran's January 2010 notice of disagreement was not clear as to this issue, and the Board did not remand such a claim in July 2010.  Moreover, the RO did not list this as an issue to be considered in the August 2010 statement of the case, but addressed the merits of that claim in the body of the decision.  Further, correspondence with the Veteran subsequent to the July 2010 remand failed to include it is an issue, referring only to the claim of entitlement to an initial rating in excess of 50 percent for dysthymic disorder.  Additionally, neither the Veteran nor his attorney has offered any evidence or argument in support of this claim.  Despite this, and in the interest of fairness and due process, the Board finds that the RO must issue a statement of the case wherein the issue of entitlement to an effective date prior to November 8, 2000 for the grant of an initial 50 percent rating for dysthymic disorder is specifically consider.  The RO must then give the Veteran an opportunity to perfect an appeal of that claim by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the other issues being remanded herein.  All issues inextricably intertwined with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to TDIU is intertwined with the issues of entitlement to an initial rating in excess of 50 percent for dysthymic disorder and to an effective date prior to November 8, 2000 for the grant of an initial 50 percent rating for dysthymic disorder because a decision on the latter claims may have an impact on the former claim.  Consequently, the claim of entitlement to TDIU must be remanded for adjudication contemporaneous to the other two claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records identified by the Veteran that have not already been associated with the claims file.  Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's relevant VA treatment records that have not already been associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

3.  The Veteran must be scheduled for a VA examination to determine the severity of his dysthymic disorder.  The claims file must be made available to and reviewed by the examiner.  The examiner must comment upon the presence or absence, frequency, and severity of the symptoms associated with the Veteran's dysthymic disorder.  The examiner must also enter complete multi-axial diagnoses, and assign a Global Assessment of Functioning score due solely to the service-connected dysthymic disorder, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  All opinions expressed must include a thorough rationale.

4.  The RO should then provide the Veteran with a VA examination with respect to his claim of entitlement to TDIU.  The examiner should elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability) the Veteran is unable to obtain and maintain substantially gainful employment consistent with his education and occupational experience due to his service-connected disabilities, considered in combination, irrespective of age and any non-service-connected disabilities.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims, to include the claim of entitlement to TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


